36 F.3d 1096
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard O. WEEKS, Plaintiff Appellant,v.POSTMASTER GENERAL, U.S. Postal Service, Camden, S.C.,Defendant Appellee.
No. 94-1237.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 25, 1994Decided:  Sept. 19, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-92-2389-3-17-B)
Richard O. Weeks, Appellant Pro Se.
Terri Hearn Bailey, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, SC;  Lori Joan Dym, UNITED STATES POSTAL SERVICE, Washington, DC, for Appellee.
D.S.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendants on his employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Weeks v. Postmaster General, No. CA-92-2389-3-17-B (D.S.C. Feb. 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.